Case 1:19-cv-04977-JPC Document 102-2 Filed 12/17/20 Page 1 of 4




                     EXHIBIT B
                 Case 1:19-cv-04977-JPC Document 102-2 Filed 12/17/20 Page 2 of 4


Strom, Rachel

From:                              Larry Klayman <klaymanlaw@gmail.com>
Sent:                              Tuesday, December 15, 2020 1:46 PM
To:                                Strom, Rachel
Cc:                                Larry Klayman; Oliver Peer; Dina James; McNamara, Elizabeth; Feder, Eric
Subject:                           Re: Moore v Cohen, et al.: Plaintiffs' depositions


[EXTERNAL]

I am moving for 28 U.S C. 1927 and other sanctions against Cohen and his counsel.

You cannot have your cake and eat it too.

Larry



On Tue, Dec 15, 2020, 10:41 AM Strom, Rachel <RachelStrom@dwt.com> wrote:

 Larry,



 I am surprised by this response. The parties have always been in agreement that your clients have relevant information
 about the Consent Agreement – which is at the heart of this period of discovery.



 Please let us know if you will reconsider.


 Thank you.



 From: Larry Klayman <klaymanlaw@gmail.com>
 Sent: Tuesday, December 15, 2020 1:19 PM
 To: Strom, Rachel <RachelStrom@dwt.com>
 Cc: Larry Klayman <klaymanlaw@gmail.com>; Oliver Peer <oliverpeerfw@gmail.com>; Dina James
 <daj142182@gmail.com>; McNamara, Elizabeth <lizmcnamara@dwt.com>; Feder, Eric <EricFeder@dwt.com>
 Subject: Re: Moore v Cohen, et al.: Plaintiffs' depositions



 [EXTERNAL]




 So too then are the depositions of the Moores!
                                                             1
               Case 1:19-cv-04977-JPC Document 102-2 Filed 12/17/20 Page 3 of 4



Larry



On Tue, Dec 15, 2020, 10:16 AM Strom, Rachel <RachelStrom@dwt.com> wrote:

Hi Larry,



As you can see from the list I provided below, we are not available those dates and, in any event, the issue of the
deposition of Sacha Baron Cohen is now in front of the Court.



But do get back to us on the dates for your clients’ depositions.



Thank you.



From: Larry Klayman <klaymanlaw@gmail.com>
Sent: Tuesday, December 15, 2020 10:33 AM
To: Strom, Rachel <RachelStrom@dwt.com>
Cc: Larry Klayman <klaymanlaw@gmail.com>; Oliver Peer <oliverpeerfw@gmail.com>; Dina James
<daj142182@gmail.com>; McNamara, Elizabeth <lizmcnamara@dwt.com>; Feder, Eric <EricFeder@dwt.com>
Subject: Re: Moore v Cohen, et al.: Plaintiffs' depositions



[EXTERNAL]




We would like to take Cohen's deposition Jan 4, 6, . You can pick.



I will let you know later today about other deps.



I will get back to you on the Moores' deps after I check with them.




                                                           2
                     Case 1:19-cv-04977-JPC Document 102-2 Filed 12/17/20 Page 4 of 4



Larry



On Tue, Dec 15, 2020 at 7:20 AM Strom, Rachel <RachelStrom@dwt.com> wrote:

Larry,



The defendants would like to take the plaintiffs’ depositions in this period of limited discovery. For this
period, we believe the depositions should be fairly short and we could take depositions of both Judge Moore
and Mrs. Moore in the same day, if that is best for you and your clients.



Could you please let us know their availability on January 5, 7, 8, 11, 12 or 14.



Thank you.



Rachel




Rachel Strom | Davis Wright Tremaine LLP
1251 Avenue of the Americas, 21st Floor | New York, NY 10020
Tel: (212) 402-4069 | Fax: (212) 379-5244
Email: rachelstrom@dwt.com | Website: www.dwt.com

Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.




                                                                                           3
